DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-20 are currently pending
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1-20 have been fully considered and are found to be unpersuasive.  
	Applicants Argument
On Pg.1-2 of the Remarks of 09/17/2021, it is alleged as cited that;
(i)	Applicant respectfully traverses these rejections at least because Mammou fails to disclose "packing the patches into an image".
(ii)	However, Fig. 14, step 1408 is a step of "[p]acketiz[ing] and transmit[ing a] compressed point cloud" and Fig. 15, step 1506 is a step of "[p]acketiz[ing] and transmit[ing a] VR content SUPPLEMENTAL RESPONSE UNDER 37 C.F.R. @ 1.111 Attorney Docket No.: Q254287and compressed point cloud". There is no disclosure that the packets transmitted equate to "packing . .. into an image" according to claim 1. (Associatively, Claims 11 and 20 are treated under the same argument).
(iii)	As matter of law, a reference is made to Verdegaal Bros. v. Union Oil Co. of California, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
(iv)	Claims 2-10 and 12-19, are considered based on their dependency from Claims 1 and 11 respectively. 
Independent Claim 20 represents the non-transitory computer-readable medium storing computer instructions for encoding a video stream using video point cloud coding, performing each and every limitation of the method claim 1.

	Examiner’s Rebuttal
To points 3.(i) and (ii). Examiner directs the attention to the Mammou application that fully discloses the alleged matters.
Mammou at Par.[0462] expressly discloses a point cloud transfer algorithm based on “patch image process” (citation), meaning that an encoder (1406) or a post-processor would packetize and transmit the compressed point cloud of patches of images via a network (1410) per Fig.14, as disclosed at Par.[0466].
Therefore, the packets are composed of image patches further transmitted as a video image over the compressed bitstream.
Fig.14 identifies the nature of the camera produced 3D images (1402) are formed of packets (1408), wherein the packets are composed of image patches being coded and transmitted to the point cloud (1408) over the network (1410) then received at a decoder decoding 3D image packets and patches into a rendered 3D image (1416).
Thus, Mammou expressly discloses the packing of patches; "…processor may packetize…” Par.[0466] the patches as part of the compression process described per; “… patch image process as described above…"  Par.[0462] and below cited 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, a process described above in the previous paragraphs, and consequentially leading to the conclusion that Mammou expressly discloses the concept of transmitting compressed patches of image to the cloud, as cited from Par.[0466] captured below for brevity and identifying the nature of the compressed packets comprising patches representative of images, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, as claimed, “that the packets transmitted equate to "packing . .. into an image" as it may be comprehended from the content of the invention as a whole.

To point 3.(iii). Examiner finds that the cited case relates to validity of an anticipation rejection under the provisions stipulated by MPEP 35 U.S.C Section 102(e) providing:
A person shall be entitled to a patent unless--
....
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent....
And;
A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. See, e.g., Structural Rubber Prods. Co. v. Park Rubber Co., 749 F.2d 707, 715, 223 USPQ 1264, 1270 (Fed.Cir.1984); Connell, 722 F.2d at 1548, 220 USPQ at 198; Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 771, 218 USPQ 781, 789 (Fed.Cir.1983), cert. denied, 465 U.S. 1026, 104 S.Ct. 1284, 79 L.Ed.2d 687 (1984).
To point 3.(iii). In this case, all the necessary premises satisfying the anticipation rejection under the above statute are provided in detail in the rebuttal at points 3.(i), (ii) above.
To point 3.(iv). The anticipative rejection of the remaining claims is maintained as originally issued in the Office Action on Merit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khaled Mammou et al., (hereinafter Mammou) (US 2019/0081638).
The applied reference does not have a common inventor/assignee with the instant application. 
The rebuttal to arguments at Response to Arguments section is applied to the claims mapped evidence mutatis mutandis. 
Re Claim 1. (Original)  Mammou discloses, a method of encoding a video stream using video point cloud coding, the method being performed by at least one processor (a point cloud data compression i.e., PCC encoding method and apparatus, Abstract, Fig.9, 14)and comprising: 
obtaining an input point cloud (obtaining point cloud input data to be encoded, at 1402 Fig.14 Par.[0464]-[0468]); 
generating patches based on points of the point cloud (generating patch image processing of the point cloud, Par.[0462]); 
packing the patches into an image (packetizing the patches step 1408 Fig.14, or 1506 Fig.15 Par.[0464]-[0468]); 
smoothing the image using Morton codes (applying Morton codes to the positions associated with the point cloud point, a teaching being applied throughout the point cloud generation and correction of attributes further mapped to claims, as in Par.[0386] as specified by the priority documents Prov. 62/655,764 Par.[0006], herein referenced in detail at Par.[0307] and [0312], [0315], [0387]-[0423], [0554]); and 
generating the video stream based on the image (generating the bitstream based on the input image, Fig.1A, Fig.9 or at encoder 104 or 202 Par.[0084], [0466], 14).  

Re Claim 2. (Original) Mammou discloses, the method of claim 1, wherein the smoothing of the image includes generating image data to compensate for missed points which are included in the input point cloud and are not included in the patches (smoothing the image to correct for missed data points by filling the empty points, Par.[0287]- [0290] where computing the attributes e.g., geometric, color, etc., is performed simultaneously by Morton codes, teaching being applied throughout the point cloud generation and correction of attributes further mapped to claims, as in Par.[0386]).  

Re Claim 3. (Original) Mammou discloses, the method of claim 1, wherein the point cloud is a dynamic point cloud (compressing i.e., encoding the dynamic point clouds, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 4. (Original) Mammou discloses, the method of claim 1, wherein the smoothing includes geometric smoothing (the encoding is applied to the geometric attributes of the point cloud points for smoothing by Morton codes method earlier mapped, and Par.[0031] where the spatial information e.g., geometric attributes are corrected at step 424 of error correction based on distance to neighboring points, Par.[0126], [0127], [0145]-[0147]).  

Re Claim 5. (Original) Mammou discloses, the method of claim 1, wherein the smoothing includes color smoothing (same smoothing is applied to color attributes, Par.[0073] and color space correction based on interpolation of the prediction data at 908 Fig.9).  

Re Claim 6. (Original) Mammou discloses, the method of claim 1, wherein the smoothing includes geometric (Par.[0126], [0127], [0145]-[0147]) and color smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]).  

Re Claim 7. (Original) Mammou discloses, the method of claim 1, wherein the smoothing includes geometric (Par.[0126], [0127], [0145]-[0147])  and color smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]), and the point cloud is a dynamic point cloud (process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 8. (Original) Mammou discloses, the method of claim 1, wherein the smoothing includes geometric smoothing (Par.[0126], [0127], [0145]-[0147]), and the point cloud is a dynamic point cloud (process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 9. (Original) Mammou discloses, the method of claim 1, wherein the smoothing includes color smoothing (Par.[0031, [0073], [0084] performing color attribute correction step 506 Par.[0134]), and the point cloud is a dynamic point cloud (process is similarly applied to the dynamic point cloud, Par.[0212]-[0215], [0216]-[0221]).  

Re Claim 10. (Original) Mammou discloses, the method of claim 1, wherein the smoothing is configured to use less cache memory than a smoothing process using a Kd-tree (using K-D tree Par.[0075] Fig.7, Par.[0098], [0118]).  

Re Claim 11. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 12. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 2, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 13. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 3, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 14. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 4, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 15. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 5, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 16. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 6, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 17. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 7, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 18. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 8, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 19. (Original) This claim represents the apparatus for encoding a video stream using video point cloud coding implementing each and every limitation in the same order as the method claim 9, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 20. (Original) This claim represents the non-transitory computer-readable medium storing computer instructions for encoding a video stream using video point cloud coding, performing each and every limitation of the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Conclusion
5.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/